Case 1:19-cv-00237-HSO-.]CG Document 1 Filed 04/12/19 Page 1 of 8

 

 

 

 

 

 

 

 

sourHERn ms'rRFr oF Mlsslaslpm
F l L E D
IN THE UNITED STATES DISTRICT COURT APR 1 2 zo1g
SOUTHERN DISTRICT OF MISSISSIPPI mm myron
soUTHERN mvlsloN “*-_--_ °E"""'
CASABLANCA CONSTRUCTION, INC. PLAINTIFF

vs. CleL ACTION No. llfl( |[ 25 l H§O’d(€

COAST TRANSIT AUTHORITY;

GULF REGIONAL PLANNlNG COMMISSION;

HANCOCK WHITNEY BANK;

MISSISSIPPI DEPARTMENT OF TRANSPORTAT[ON;

UNITED STATES DEPARTMENT OF TRANSPORTATION; and

John Does 1-10 DEFENDANTS

COMPLAINT
(JURY TRlAL REQUESTED)

COMES NOW Plaintil`f, Casablanca Construction. lnc.. and hereby files this. its Cornplaint
against Coast Transit Authority1 Gulf Regional Planning Commission. l'lancock Whitney Bank.
Mississippi Departrnent Ol`Transportation and United States Department ot`Transportation` and in
support thereof Would show unto the C ourt as follows:

PARTIES
l.

The Plaintift` Casablanca Construction, lnc.. ("Casablanca"] is a corporate resident of the

State of Mississippi, doing business at 9 Thomas Lane_, Lamar County` Hattiesbnrg, Mississippi.
2.

Defendartt Coast Transit Authority is governed by Defendant Gull` Regional Planning
Commission. Either or both are agencies of the State ot` Mississippi. Coast Transit Authority
(“CTA”) provides public transportation Services in Jackson, I-Iarrison. and Hancock Countiest

Mississippi, having its principal place of business at 333 DeBuys Road, Gult`port, Mississippi.

Case 1:19-cv-00237-HSO-.]CG Document 1 Filed 04/12/19 Page 2 of 8

CTA may be served with process upon its Director, Kevin Coggin, at 333 DeBuys Road, Gulfport,
Mississippi 39507 and/or the Executive Director of Gulf` Coast Planning Commission, Paul Gavin,
at 1635 Popps Ferry Rd., Biloxi, MS 39532 and/or the Director of the Public Transit Division of
the Mississippi Department of Transportation, Shirley Wilson, at 401 N. West St., Jackson, MS
39201 and/or the Attomey General of State of Mississippi, Jim Hood, at 555 High St., Jackson,
MS 39201.

3.

Defendant Gulf Regional Planning Commission (“GRPC”) is a Mississippi state planning
agency and exercises authority over CTA. Coast Transit Authority provides planning support to
cities and counties along the Mississippi Gqu Coast and maintains its principal place of business
at 1635 Popps Ferry Rd., Biloxi, MS 39532. GRPC may be served with process upon its Executive
Director, Paul Gavin, at 1635 Popps Ferry Rd., Biloxi, MS 39532 and/or the Director of the Public
Transit Division of the Mississippi Department of Transportation, Shirley Wilson, at 401 N. West
St., Jackson, MS 39201 and/or the Attomey General of State of Mississippi, Jim Hood, at 555
High St., Jackson, MS 39201.

4.

Defendant Mississippi Department of Transportation (“MDOT”) is a department of the
State of Mississippi which provides public transportation services through agents including
GRPC and/or CTA. The Mississippi Department of Transportation may be served with process
on the Director of the Public Transit Division of the Mississippi Department of Transportation,
Shirley Wilson, at 401 N. West St., Jackson, MS 39201 and/or the Attomey General of the State

if Mississippi Jim Hood, at 555 High St., Jackson, MS 39201.

Case 1:19-cv-00237-HSO-.]CG Document 1 Filed 04/12/19 Page 3 of 8

5.

Defendant United States Department of Transportation is a department of the United
States government which, with CTA, is the owner of a project to construct the CTA Rodenburg
Avenue Beach Comfort Station in Biloxi, Mississippi (“FDOT”). The United States Department
of Transportation may be served with process by mail on the US Attomey General, William P.
Barr, US Department of .lustice, 950 Pennsylvania Avenue, NW, Washington, DC 20530-000;
the US Attomey General of the Southem District of Mississippi, D. Michael Hurst, Jr., United
States Attomey Office, 1575 20th Avenue, 2"d Floor, Gulfport, MS 39501; the Attomey General
of the State if Mississippi Jim Hood, at 555 High St., Jackson, MS 39201 and by mail upon the
Secretary of the United States Department of Transportation, Elaine L. Chao, at 1200 Ncw
Jersey Ave. S.E., Washington, DC 20590.

6.

Defendant Hancock Whitney Bank is a Mississippi Corporation having its principal place
of business at 2510 14lh St., Gulfport, MS 39501 (“I-IWB”). Hancock Whitney Bank, having no
registered agent for service of process according to the business records office of the Mississippi
Secretary of State, may be served with process upon its Chief` Executive Oft`lcer, John M.
Hairston or Keith Williams, at 2510 14lh St., Gulfport, MS 39501.

7.

John Doe Det`endants 1-10 are unknown persons and/or entities, and/or principals, who

may have committed, and/or be liable for, the breaches as set forth herein, whose identities are not

able to be determined at this time after diligent search.

Case 1:19-ov-00237-HSO-.]CG Dooument 1 Filed 04/12/19 Page 4 of 8

W
8.

This action is filed as a result of non-payment of funds due to the Plaintiff, said refusal to
remit payment having occurred in Gulfport, Harrison County, Mississippi, an agency of the United
States of America is a named Defendant. Therefore, this Court has jurisdiction and venue is
proper.

FA_CTS
9.

In 2012, CTA FDOT entered into a contract with Casablanca for the construction of a
project called the Rodenburg Avenue Beach Comfort Station in Biloxi, Mississippi CTA tendered
periodic payments to Casablanca. (Contract, attached as Exhibit “A”). Due to delays in the project
caused by a metal fabrication subcontractor (See, Gecko Outdoor Proa'ucts Corp. v. Casablanca
Construction, Inc., 250 So.3d 508 (Miss. Ct. App. 2018)), CTA withheld $197,865 from the
contract price in liquidated damages

10.

Casablanca completed the project after hiring a separate metal fabrication subcontractor,
and CTA tendered its final payment under the contract to Casablanca, excluding the amount
withheld in liquidated damages, on July 17, 2014, in the amount of $40,115.15. There was no
expiration date on the check. (Coast Transit Authority check #104624, attached as Exhibit “B”).

ll.

With the cause against the subcontractor under way, counsel for Casablanca advised

Casablanca not to cash the check. At that point, Casablanca filed the check in its records at the

office.

Case 1:19-ov-00237-HSO-.]CG Dooument 1 Filed 04/12/19 Page 5 of 8

12.

The case against the subcontractor went to trial in early 2016, and a verdict was entered in
favor of Casablanca, The subcontractor appealed, and a final decision was not rendered until June
26, 2018. Collection efforts have proven fruitless against the subcontractor who eventually filed
for bankruptcy, leaving Casablanca at a loss on the project in the amount of approximately
$400,000.00, which included the $l97,865 amount for liquidated damages

13.

Afterward, Casablanca was storing old files and discovered the check from CTA from
2014. Noting that there was no expiration date on the check, on or before January 24, 2019,
Casablanca presented the check to its bank, Trustmark, for deposit.

14.

Trustmark sent the check to Defendant HWB, which refused to honor the check, A copy
of the check was returned to Trustmark on or about January 29, 2019, with an annotation that the
check was “stale.” (Exhibit “B”).

15.

Subsequently, counsel undersigned first contacted CTA requesting either that a new check
be issued or that it direct HWB to honor the existing check. CTA refused, arguing that it still has
the liquidated damages amount set aside in trust.

16.

Counsel undersigned then contacted HWB requesting that it honor the check, HWB

responded stating that CTA had directed it not to pay the check, HWB stated that “it should be no

problem to request a replacement check.” (Letter from Darryl Hebert, attached as Exhibit “C”).

Case 1:19-ov-00237-HSO-.]CG Dooument 1 Filed 04/12/19 Page 6 of 8

17.
On or about March l, 2019, CTA was again contacted, this time in writing, with the request
to issue a replacement check, CTA has not responded to the written request.
CAUSES OF ACTION
18.
Plaintiff restates and realleges the foregoing paragraphs as if set forth fully herein.
19.

CTA, GRPC, MDOT and/or FDOT remain liable for the undisputed amount owing under
the contract, represented by the amount tendered pursuant to check #104624. Further, CTA’s
failure to direct that HWB honor the check, knowing that it and FDOT and/or GRPC and/or
MDOT were liable for the amount tendered therein, constitutes an act of bad faith for which the
imposition of punitive damages should be awarded. CTA again acted in bad faith by failing to
issue a replacement check, especially when such was suggested by HWB.

20.
The acts and omissions of CTA are imputed to GRPC, MDOT and/or FDOT.
21.

HWB owed a duty to exercise reasonable care foreseeable Plaintiffs including those
presenting checks for payment from its customers, including CTA. HWB failed to exercise
reasonable care in the following particulars:

a. Failure to include a notice on check #104624 that that the subject check would not be

honored if presented for payment more than six months after it was signed by the maker;

and

Case 1:19-ov-00237-HSO-.]CG Dooument 1 Filed 04/12/19 Page 7 of 8

b. F ailure to act in good faith and honor the subject check when it was apparent that the
check was being presented by the intended recipient and that funds were available in
CTA’s account to cover the check.

HWB’s failures as enumerated herein have caused Casablanca to sustain damages.

DAMAGES
22.
Plaintif`f restates and realleges the foregoing paragraphs as if set forth fully herein.
23.

Plaintiff` is entitled to an award in the amount of $40,1 15.15, plus interest as allowed by
law from on or about January 24, 2019, plus attorney’s fees and costs as allowed by law. In
addition, Plaintiff is entitled to an award for punitive damages in an amount not less than half the
amount CTA is holding in trust, said amount having been withheld as liquidated damages under
the Contract.

WHEREFORE, Plaintiff` prays that this Complaint be received and filed and that after
due proceedings, including trial byjury, there bejudgment herein in favor of Plaintiff,
Casablanca Construction, Inc. and against the Defendants named herein, jointly and severally, in
the amount of $40,1 15.15, plus interest as allowed by law from on or about January 24, 2019,
plus attorney’s fees and costs as allowed by law, and punitive damages in an amount not less

than $98,932.50.

Case 1:19-ov-00237-HSO-.]CG Dooument 1 Filed 04/12/19 Page 8 of 8

RESPECTFULLY SUBMITTED this llch day of April 2019.

CASABLANCA CONSTRUCTION,
INC., Plaintiff`

a %/7 ?MLMQM\-

RoBIN a BLACK‘L’EDGE atf/straw
(MSB # 10808)
Attomey_fi)r Plaiml:)_ff

BLAIR LAW OFFICE

P.O, Box 1531

Hattiesburg, MS 39403
TELEPHONE (601) 336-9260
FAX: (601) 336-9247
E-MAIL: rblair(@rebblaw.coiii

